May 14, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
        CHERYL JONES D/B/A EAGLE REALTY GROUP, Appellant

NO. 14-14-00805-CV                          V.

  MARY GAYE, SAMIA RECHACHE AND FIRST CLASS REALTY, INC.,
                           Appellees
               ________________________________

        Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on July 7, 2014, and remand for entry of judgment
pursuant to the parties’ agreement. Having considered the motion and found it
meritorious, we order the trial court’s judgment VACATED and REMAND to the
trial court for entry of judgment pursuant to the parties’ agreement.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.